            Case 1:18-cv-00346-LY Document 37 Filed 11/19/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

                                                       )
 COMMODITY FUTURES TRADING                             )
 COMMISSION,                                           )
                                                       )    CASE NO. 1:18-CV-0346
                                 PLAINTIFF,            )
                                                       )
                           v.                          )
                                                       )
 CHARLES H. McALLISTER,                                )
                                                       )
                                 DEFENDANT.            )
                                                       )
                                                       )



                    JOINT ADR REPORT UNDER LOCAL RULE CV-88

         Plaintiff Commodity Futures Trading Commission (“Plaintiff” or “Commission”) and

Defendant Charles H. McAllister (“Defendant”) hereby submit this Joint ADR Report pursuant

to the Scheduling Order entered by this Court on June 12, 2020 (Dkt. No. 28) and Local Rule

CV-88.

                      I.        STATUS OF SETTLEMENT NEGOTIATIONS

         Plaintiff and Defendant are actively engaging in settlement negotiations and believe they

have reached an agreement in principle. The parties intend to continue negotiating the precise

terms of the settlement and, if Plaintiff receives the Commission’s approval, to file a Proposed

Consent Order for Permanent Injunction and Other Equitable Relief with the Court.

           II.     PERSONS RESPONSIBLE FOR SETTLEMENT NEGOTIATIONS

         For Plaintiff, Commission Division of Enforcement attorney J. Alison Auxter is

conducting settlement negotiations, but it should be noted that Ms. Auxter must obtain
             Case 1:18-cv-00346-LY Document 37 Filed 11/19/20 Page 2 of 2




Commission approval for any settlement ultimately reached between the parties. Charles

McAllister is conducting settlement negotiations on behalf of Defendant.

   III.      APPROPRIATENESS OF ALTERNATIVE DISPUTE RESOLUTION

          Because Plaintiff and Defendant are making significant progress towards settlement, they

do not believe that ADR is appropriate or necessary at this time.



Respectfully submitted,                               Dated: November 19, 2020



 /s/ J. Alison Auxter                                  /s/ Charles H. McAllister
J. Alison Auxter (Missouri Bar No. 59079)             Charles H. McAllister (Pro Se)
Attorney for Plaintiff                                Defendant
Commodity Futures Trading Commission                  1550 Opelika Rd. #6-143
4900 Main Street, Suite 500                           Auburn, AL 36830
Kansas City, MO 64112                                 (512) 626-2949
(816) 960-7700 (telephone)                            texasmcallister@yahoo.com
(816) 960-7751 (facsimile)
aauxter@cftc.gov
